I114th CONGRESS2d SessionH. R. 6424IN THE HOUSE OF REPRESENTATIVESDecember 2, 2016Mr. Cartwright (for himself and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo require the National Institute of Standards and Technology to establish a premise plumbing research laboratory, and for other purposes. 
1.Short titleThis Act may be cited as the NIST Plumbing Research Act of 2016.  2.Premise plumbing researchNot later than one year after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology (in this Act, referred to as NIST) shall— 
(1)establish or designate a laboratory to conduct research on premise plumbing in relation to water safety, security, efficiency, sustainability, and resilience; (2)conduct an organizational review of all research and other activities related to premise plumbing conducted by Federal entities; and 
(3)appoint one or more officers or employees of the National Institute of Standards and Technology to liaise with non-Federal entities conducting research or other activities related to premise plumbing. 3.ReportNot later than 4 years after the date of the enactment of this Act, and every 4 years thereafter, the Director of NIST shall submit to Congress a report on the progress made by NIST regarding—
(1)the status of the laboratory described in paragraph (1) of section 2, including any staff designated to work in such laboratory; (2)all projects of NIST related to premise plumbing, including completed projects, projects in progress, and projects planned for the future; 
(3)updates to data relevant to premise plumbing system structure, design, and construction; and (4)any progress of private organizations in updating premise plumbing standards. 
4.DefinitionIn this Act, the term premise plumbing means the water distribution system located within the property lines of a property, including all buildings and permanent structures on such property. Such term includes building supply and distribution pipes, fixtures, fittings, water heaters, water-treating and water-using equipment, and all respective joints, connections, devices, and appurtenances.  